it
i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trevor Warren, [. NOV 26 2019

ag

0

é

Petitioner,
19-CV-6075 (AJN)
-against-
ORDER

United States,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s October 8, 2019 Order, Dkt. No. 13, Petitioner’s opposition to
Respondent’s motion to transfer was due by November 7, 2019. As of the date of this Order, the
Court is not in receipt of Petitioner’s opposition. If Petitioner does not file his opposition by
December 13, 2019, the Court will deem the motion to transfer to be unopposed. If Petitioner
does file his opposition by the December 13 deadline, then the Government’s reply will be due

on December 20, 2019. Chambers will mail a copy of this Order to Petitioner and note its

mailing on the docket.

SO ORDERED. \
Dated: November io 2019 .
New York, New York \\

ALISON J. NATHAN
United States District Judge

 

 
